Catron, Ch. J.
delivered the opinion of the court.
Can advantage he taken for a variance between the declaration and writ in setting out the debt? The declaration must correspond with the writ in,.the form of action, and also in the cause of the action generally. 1 Chitty’s Pleadings,'■253. But the courts have never permitted the defendant to take advantage of any such slip, unless in bailable cases, to discharge the hail, if more was declared for than is claimed by the writ. The loss of the bail is the only consequence of the mistake. 1 Chitty’s PI. 255, and authorities cited, especially Hale vs. Finch, 2 Wills’ R. 393, where the court held there was no equity to interpose where the defendant had been sued in the name of Richard, and appeared and was declared against by the name of John. One reason it is said why the court should not interpose is, that after the defendant hath appeared there is an end of the mesne process. We will not say it is so by our practice, hut the courts here as in England should not listen to frivolous and formal objections. The judgment in fact in this cause is for less than the sum claimed in the writ for damages, and we think the circuit court correctly refused to turn the plaintiff round to another action in form and substance the same.
Judgment affirmed.